                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


MICHAEL MOHAMMED SALAMI,

                 Plaintiff,
                                         Case No. 19-CV-11558
     vs.
                                         HON. GEORGE CARAM STEEH
TRUMBLEY, et al.,

              Defendants.
_____________________________/

             ORDER ACCEPTING MAGISTRATE JUDGE'S
           REPORT AND RECOMMENDATION [ECF No. 106]

     Plaintiff Michael Mohammed Salami, an inmate in the custody of the

Michigan Department of Corrections (”MDOC”), filed this pro se civil rights

action on May 28, 2019. Plaintiff filed a Motion for Default Judgment

against defendant Trumbley for failing to preserve electronically stored

information as required under Fed. R. Civ. P. 37(e) (ECF No. 90). The

motion was referred to the Magistrate Judge for a Report and

Recommendation. The Magistrate Judge recommends that motion be

denied.

     No timely objections were filed to the Report and Recommendation.

This Court agrees with and adopts the analysis conducted and

recommendation made by the Magistrate Judge. Now, therefore, for the
reasons stated by the Magistrate Judge, the recommendation is adopted as

an order of the court.

      IT IS HEREBY ORDERED that the Report and Recommendation

[ECF No. 106] is accepted by the Court.

      IT IS HEREBY FURTHER ORDERED that plaintiff’s motion for

default judgment [ECF No. 90] is DENIED.

Dated: April 28, 2021
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                                CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                April 28, 2021, by electronic and/or ordinary mail and also on
                Michael Mohammed Salami #879045, Macomb Correctional
                    Facility, 34625 26 Mile Road, New Haven, MI 48048.

                                     s/Leanne Hosking
                                        Deputy Clerk




                                            -2-
